       Case 3:21-cr-00660-GPC Document 41 Filed 09/13/21 PageID.287 Page 1 of 1


                   SENTENCING SUMMARY CHART                                                USPO
         [ __
           ✔ AND GOVERNMENT MOTION UNDER USSG § 3E1.1(b)]                                  AUSA     ✔
                   Sentencing Date: September 20, 2021                                       DEF

Defendant=s Name: Michael James Stevens                                 Docket No.: 21-CR-660-GPC

Attorney=s Name: Peter Horn                                             Phone No.: 619-546-6795

Guideline Manual Used:         November 1, 2018                       Agree with USPO Calc.:       No

Base Offense Levels: (Drug Quantity if Applicable:) USSG § 2D1.1(c)(3)                              34
(897 g of methamphetamine [actual])
Specific Offense Characteristics: USSG § 2D1.1(b)(5), Import. of Meth.                              +2
§ 2D1.1(b)(18), 5C1.2(a), Safety Valve                                                               0

Victim Related Adjustment:

Adjustment for Role in the Offense:                                                                 0

Adjustment for Obstruction of Justice:

Adjustment for Reckless Endangerment During Flight:

Adjusted Offense Level:                                                                             36
(   Combined (Mult. Counts)    Career Off.      Armed Career Crim.)

Adjustment for Acceptance of Responsibility:[        ✔   Gov. Motion Under USSG § 3E1.1(b)]         -3

Total Offense Level:                                                                                33

Criminal History Score:                                                                             10

Criminal History Category:                                                                          V
(   Career Offender    Armed Career Criminal)

Guideline Range:                                                                   from     210 mths
(Range limited by:    minimum mand.     statutory maximum                             to    262 mths
Departures:
USSG § 5K3.1, Fast Track                                                                            -4


Resulting Guideline Range: Adjusted Offense Level     29                           from 140 mths
                            77 months' imprisonment, three years'
RECOMMENDATIONS: __________________________________                                   to 175 mths
supervised release, $100 special assessment, no fine.
